Case 1:15-cr-00637-KAM Document 733-1 Filed 04/30/20 Page 1 of 5 PageID #: 23986




                Exhibit A
                                                                  Case 1:15-cr-00637-KAM Document 733-1 Filed 04/30/20 Page 2 of 5 PageID #: 23987




                      BOP-Reported Positive Tests for COVID-19 Nationwide1                                                            4/26/2020                                                                799                                                                 319                                                                27                                                               1118
                                                                                                                                      4/27/2020                                                               1046                                                                 330                                                                28                                                               1376
                     Number of Positive      Number of Positive      Number of Inmate                                                 4/28/2020                                                               1314                                                                 335                                                                30                                                               1649
          Date                                                                               Total BOP Cases2
                         Inmates                  Staff                  Deaths                                                       4/29/2020                                                               1534                                                                 343                                                                31                                                               1877
       3/20/2020                0                     2                      0                         2
       3/21/2020                1                     2                      0                         3
       3/22/2020                1                     2                      0                         3
       3/23/2020                3                     3                      0                         6
       3/24/2020                6                     3                      0                         9                                                                                  BOP-Reported Positive Tests for COVID-19 Nationwide
       3/25/2020                6                     3                      0                         9                                                           2000                                                                                                                                                                                                                                                            35

       3/26/2020               10                     8                      0                        18                                                           1800
                                                                                                                                                                                                                                                                                                                                                                                                                                   30




                                                                                                                                                                                                                                                                                                                                                                                                                                        Number of Inmate Deaths
                                                                                                                                        Number of Positive Cases
                                                                                                                                                                   1600
       3/27/2020               14                    13                      0                        27
                                                                                                                                                                   1400                                                                                                                                                                                                                                                            25
       3/28/2020               19                    19                      1                        38
                                                                                                                                                                   1200                                                                                                                                                                                                                                                            20
       3/29/2020               19                    19                      1                        38                                                           1000
       3/30/2020               28                    24                      1                        52                                                           800                                                                                                                                                                                                                                                             15
       3/31/2020               29                    30                      1                        59                                                           600                                                                                                                                                                                                                                                             10
        4/1/2020               57                    37                      3                        94                                                           400
                                                                                                                                                                                                                                                                                                                                                                                                                                   5
        4/2/2020               75                    39                      6                       114                                                           200
                                                                                                                                                                     0                                                                                                                                                                                                                                                             0
        4/3/2020               91                    50                      7                       141




                                                                                                                                                                                                                                                  4/1/2020
                                                                                                                                                                                                                                                             4/3/2020
                                                                                                                                                                                                                                                                        4/5/2020
                                                                                                                                                                                                                                                                                    4/7/2020
                                                                                                                                                                                                                                                                                               4/9/2020
                                                                                                                                                                          3/20/2020
                                                                                                                                                                                      3/22/2020
                                                                                                                                                                                                  3/24/2020
                                                                                                                                                                                                              3/26/2020
                                                                                                                                                                                                                          3/28/2020
                                                                                                                                                                                                                                      3/30/2020




                                                                                                                                                                                                                                                                                                          4/11/2020
                                                                                                                                                                                                                                                                                                                       4/13/2020
                                                                                                                                                                                                                                                                                                                                   4/15/2020
                                                                                                                                                                                                                                                                                                                                               4/17/2020
                                                                                                                                                                                                                                                                                                                                                           4/19/2020
                                                                                                                                                                                                                                                                                                                                                                       4/21/2020
                                                                                                                                                                                                                                                                                                                                                                                   4/23/2020
                                                                                                                                                                                                                                                                                                                                                                                               4/25/2020
                                                                                                                                                                                                                                                                                                                                                                                                           4/27/2020
                                                                                                                                                                                                                                                                                                                                                                                                                       4/29/2020
        4/4/2020              120                    54                      8                       174
        4/5/2020              138                    59                      8                       197
        4/6/2020              196                    63                      8                       259
                                                                                                                                                                                                                             Number of Positive Inmates                                                               Number of Positive Staff
        4/7/2020              241                    72                      8                       313
                                                                                                                                                                                                                             Total BOP Cases                                                                          Number of Inmate Deaths
        4/8/2020              272                    105                     8                       377
        4/9/2020              283                    125                     8                       408
       4/10/2020              318                    163                     9                       481
       4/11/2020              335                    185                     9                       520
       4/12/2020              352                    189                     10                      541
       4/13/2020              388                    201                     13                      589
       4/14/2020              446                    248                     14                      694
       4/15/2020              451                    280                     16                      731
       4/16/2020              473                    279                     18                      752
       4/17/2020              465                    296                     18                      761
       4/18/2020              479                    305                     21                      784
       4/19/2020              495                    309                     22                      804
       4/20/2020              497                    319                     22                      816
       4/21/2020              540                    323                     23                      863
       4/22/2020              566                    342                     24                      908
       4/23/2020              620                    357                     24                      977
       4/24/2020              649                    336                     25                      985
       4/25/2020              730                    317                     26                     1047

1 Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
2 Includes the number of both BOP inmates and staff who have tested positive for COVID-19.
                                                                  Case 1:15-cr-00637-KAM Document 733-1 Filed 04/30/20 Page 3 of 5 PageID #: 23988




    Number of Reported COVID-19 Cases in Bureau of Prisons3 and the United                                                                            Day 40                 4/28/2020 1649              3/1/2020      30
                                                                                                                                                      Day 41                 4/29/2020 1877              3/2/2020      53
           States4, Compared by Days since First Reported Infection

                        Day of Known                         BOP                        U.S.
                                            BOP Date                    U.S. Date
                        COVID-19 Case                     Infections                 Infections

                      Day 1                 3/20/2020     2            1/22/2020     1                                                                       COVID-19 Case Comparison by Day Since First
                      Day 2                 3/21/2020     3            1/23/2020     1                                                                                   Reported Infection
                      Day 4                 3/23/2020     6            1/25/2020     2                                                            2000
                      Day 5                 3/24/2020     9            1/26/2020     5
                      Day 7                 3/26/2020     18           1/28/2020     5                                                            1500
                      Day 8                 3/27/2020     27           1/29/2020     5
                                                                                                                                                  1000
                      Day 10                3/29/2020     38           1/31/2020     7
                      Day 11                3/30/2020     52           2/1/2020      8                                                             500
                      Day 12                3/31/2020     59           2/2/2020      8
                      Day 13                4/1/2020      94           2/3/2020      11                                                              0
                                                                                                                                                         Day Day Day Day Day Day Day Day Day Day Day Day Day Day Day Day Day Day Day
                      Day 14                4/2/2020      114          2/4/2020      11
                                                                                                                                                          1 4 7 10 12 14 16 18 20 22 24 26 28 30 32 34 36 38 40
                      Day 15                4/3/2020      141          2/5/2020      11
                                                                                                                                                                               BOP Infections       US Infections
                      Day 16                4/4/2020      174          2/6/2020      11
                      Day 17                4/5/2020      197          2/7/2020      11
                      Day 18                4/6/2020      259          2/8/2020      11
                      Day 19                4/7/2020      313          2/9/2020      11
                      Day 20                4/8/2020      377          2/10/2020     11
                      Day 21                4/9/2020      408          2/11/2020     12
                      Day 22                4/10/2020     481          2/12/2020     12
                      Day 23                4/11/2020     520          2/13/2020     13
                      Day 24                4/12/2020     541          2/14/2020     13
                      Day 25                4/13/2020     589          2/15/2020     13
                      Day 26                4/14/2020     694          2/16/2020     13
                      Day 27                4/15/2020     731          2/17/2020     13
                      Day 28                4/16/2020     752          2/18/2020     13
                      Day 29                4/17/2020     761          2/19/2020     13
                      Day 30                4/18/2020     784          2/20/2020     13
                      Day 31                4/19/2020     804          2/21/2020     15
                      Day 32                4/20/2020     816          2/22/2020     15
                      Day 33                4/21/2020     863          2/23/2020     15
                      Day 34                4/22/2020     908          2/24/2020     15
                      Day 35                4/23/2020     977          2/25/2020     15
                      Day 36                4/24/2020     985          2/26/2020     15
                      Day 37                4/25/2020     1047         2/27/2020     16
                      Day 38                4/26/2020     1118         2/28/2020     16
                      Day 39                4/27/2020     1376         2/29/2020     24

3 Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
4 Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
                                                                  Case 1:15-cr-00637-KAM Document 733-1 Filed 04/30/20 Page 4 of 5 PageID #: 23989




             Rate of Rise of Reported COVID-19 Cases in Bureau of Prisons5
                               and the United States6, Every 3 Days                                                                                                                           Rate of Rise of COVID-19 Infections
                                                                                                                                              250.00%

                                                                                                                                              200.00%
                                                      Cumulative                                        Cumulative
                                                                        Number of
                    Number of        BOP Rate of      BOP Rate of                       U.S. Rate of    U.S. Rate of                          150.00%
      Date                                                               National
                    BOP Cases           Rise           Rise Since                           Rise         Rise Since
                                                                          Cases                                                               100.00%
                                                       3/20/2020                                        3/20/2020
    3/20/2020             2             0.00%            0.00%            18,747            0.00%         0.00%                                50.00%
    3/23/2020             6           200.00%           200.00%           44,183          135.68%        135.68%
    3/26/2020            18           200.00%           400.00%           85,356           93.19%        228.87%                                0.00%




                                                                                                                                                                                                                                      4/1/2020
                                                                                                                                                                                                                                                  4/3/2020
                                                                                                                                                                                                                                                              4/5/2020
                                                                                                                                                                                                                                                                          4/7/2020
                                                                                                                                                                                                                                                                                      4/9/2020
                                                                                                                                                         3/20/2020
                                                                                                                                                                     3/22/2020
                                                                                                                                                                                 3/24/2020
                                                                                                                                                                                              3/26/2020
                                                                                                                                                                                                           3/28/2020
                                                                                                                                                                                                                         3/30/2020




                                                                                                                                                                                                                                                                                                    4/11/2020
                                                                                                                                                                                                                                                                                                                  4/13/2020
                                                                                                                                                                                                                                                                                                                                4/15/2020
                                                                                                                                                                                                                                                                                                                                              4/17/2020
                                                                                                                                                                                                                                                                                                                                                            4/19/2020
                                                                                                                                                                                                                                                                                                                                                                           4/21/2020
                                                                                                                                                                                                                                                                                                                                                                                          4/23/2020
                                                                                                                                                                                                                                                                                                                                                                                                         4/25/2020
                                                                                                                                                                                                                                                                                                                                                                                                                        4/27/2020
    3/29/2020            38           111.11%           511.11%          140904            65.08%        293.95%
     4/1/2020            94           147.37%           658.48%          213144            51.27%        345.21%
     4/4/2020           174            85.11%           743.59%          304826            43.01%        388.23%
                                                                                                                                                                                                                         BOP Rate of Rise                                                          U.S. Rate of Rise
     4/7/2020           313            79.89%           823.47%          395011            29.59%        417.81%
    4/10/2020           481            53.67%           877.15%          492,416           24.66%        442.47%
    4/13/2020           589            22.45%           899.60%          579,005           17.58%        460.06%
    4/16/2020           752            27.67%           927.27%          661,712           14.28%        474.34%
    4/19/2020           804             6.91%           934.19%          746,625           12.83%        487.17%                                                     Cumulative Rate of Rise of COVID-19 Infections
    4/22/2020           977            21.52%           955.70%          828,441           10.96%        498.13%                             1200.00%
    4/25/2020          1047             7.16%           962.87%          928,619           12.09%        510.23%
                                                                                                                                             1000.00%
    4/28/2020          1649            57.50%          1020.37%          981,246            5.67%        515.89%
                                                                                                                                              800.00%

                                                                                                                                              600.00%

                                                                                                                                              400.00%

                                                                                                                                              200.00%

                                                                                                                                                 0.00%




                                                                                                                                                                                                                                       4/1/2020
                                                                                                                                                                                                                                                   4/3/2020
                                                                                                                                                                                                                                                               4/5/2020
                                                                                                                                                                                                                                                                           4/7/2020
                                                                                                                                                                                                                                                                                        4/9/2020
                                                                                                                                                         3/20/2020
                                                                                                                                                                     3/22/2020
                                                                                                                                                                                  3/24/2020
                                                                                                                                                                                               3/26/2020
                                                                                                                                                                                                            3/28/2020
                                                                                                                                                                                                                          3/30/2020




                                                                                                                                                                                                                                                                                                      4/11/2020
                                                                                                                                                                                                                                                                                                                    4/13/2020
                                                                                                                                                                                                                                                                                                                                  4/15/2020
                                                                                                                                                                                                                                                                                                                                                4/17/2020
                                                                                                                                                                                                                                                                                                                                                               4/19/2020
                                                                                                                                                                                                                                                                                                                                                                              4/21/2020
                                                                                                                                                                                                                                                                                                                                                                                             4/23/2020
                                                                                                                                                                                                                                                                                                                                                                                                            4/25/2020
                                                                                                                                                                                                                                                                                                                                                                                                                           4/27/2020
                                                                                                                                                                                                                        Cumulative BOP Rate of Rise Since 3/20/2020
                                                                                                                                                                                                                        Cumulative U.S. Rate of Rise Since 3/20/2020




5 Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
6 Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
                                                                  Case 1:15-cr-00637-KAM Document 733-1 Filed 04/30/20 Page 5 of 5 PageID #: 23990




                         COVID-19 Rate of Infection for Various Populations

                                                                                                                                                                  COVID-19 Infections per 1,000 People
                                                                   Infections/ 1,000       Infection Rate as                                                        Bureau of Prisons    United States      China   Italy
           Location             Cases            Population             People           Percent of Population
     BOP Population         1,8777            178,2558             10.53                1.0530%                                                                  10.53
     United States          1,037,5269        329,583,38410        3.15                 0.3148%
     China                  83,94011          1,394,015,97712      0.06                 0.0060%
     Italy                  203,59113         62,402,65914         3.26                 0.3263%


                                                                                                                                                                                  3.15                              3.26
                                                      BOP has an infection rate X times higher
                 Compared to the United States        3.344944
                                                                                                                                                                                                   0.06
                 Compared to China                    174.8724
                 Compared to Italy                    3.227506                                                                                                                   Infections/ 1,000 People




7 Includes the number of both BOP inmates and staff who have tested positive for COVID-19. Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual
number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates
at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
8 Includes the number of federal inmates in BOP-managed institutions and the BOP staff complement. Numbers obtained from www.bop.gov/coronavirus on a daily basis
9 Numbers obtained on 4/29/2020 at 7:46pm from https://coronavirus.jhu.edu/map.html
10 Numbers obtained on 4/29/2020 at 7:50pm from https://www.census.gov/popclock/
11 Numbers obtained on 4/29/2020 at 7:46pm from https://coronavirus.jhu.edu/map.html
12 Numbers obtained on 4/29/2020 at 7:50pm from https://www.census.gov/popclock/
13 Numbers obtained on 4/29/2020 at 7:46pm from https://coronavirus.jhu.edu/map.html
14 Numbers obtained on 4/29/2020 at 7:50pm from https://www.census.gov/popclock/
